Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
	Reading claims 1-16 Fukuda et al. (US 11,001,990 B2) teaches a working machine comprising: a machine body (Fig 7); a left traveling device (5L) provided on a left portion of the machine body (Fig 7); a right traveling device (5R) provided on a right portion of the machine body (Fig 1); a left traveling motor (36L) configured to output power to the left traveling device (5L); a right traveling motor (36R)configured to output power to the right traveling device (5R); a left traveling pump (52L)to supply operation fluid to the left traveling motor (36L), the left traveling pump (52L)including a first pressure receiving portion (52a)and a second pressure receiving portion (52b) so that the operation fluid is used to apply a pressure to at least one of the first and second pressure receiving portions (52a, 52b) (Fig 1).; a right traveling pump (52R)to supply operation fluid to the right traveling motor (36R), the right traveling pump (52R)including a third pressure receiving portion (52a) and a fourth pressure (52b) receiving portion so that the operation fluid is used to apply a pressure to at least one of the third and fourth pressure receiving portions (52a, b); a traveling operation device (53) including a traveling operation member and configured to apply the pressure of operation fluid to at least one of the first, second, third and fourth pressure receiving portions (52a, b) according to operation of the traveling operation member (53); a first traveling fluid line connected to the first pressure receiving portion (52a), the operation fluid having the pressure applied to the first pressure receiving portion (52a) being passed through the first traveling fluid line according to operation of the traveling operation member; a second traveling fluid line connected to the second pressure receiving portion. 
However, the prior art remains silent regarding the controller configured or programed to judge, based on the first, second, third and fourth pilot pressures, whether the traveling operation member is operated in a direction corresponding to any of spin-turn, pivotal-turn and straight-traveling.

Similarly, Nagura et al. (US 6,666,023 B2): sumiyoshi et al. (US 8,495, 870 B2), Fukuda et al. (US 2017/0282934 A1) and Dvorak et al. (US 6,374,605 B1) all teach pertinent disclosures to applicant’s claimed invention but remain silent on the above missing limitation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/             Primary Examiner, Art Unit 3745